332 S.W.3d 858 (2010)
Steven E. ROSS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70659.
Missouri Court of Appeals, Western District.
October 5, 2010.
*859 Laura G. Martin, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Steven E. Ross appeals the denial of his Rule 24.035 motion for post-conviction relief by the Circuit Court of Jackson County ("motion court"). In his sole point on appeal, Ross argues that the motion court erred in overruling his Rule 24.035 motion because his attorney representing him at the time of his plea erroneously advised him as to the sentence he would receive under the plea agreement and this constituted ineffective assistance of counsel that resulted in his guilty plea being involuntary. We affirm in this per curiam order and have provided the parties a memorandum explaining our ruling today. Rule 84.16(b).